ORDER
The Disciplinary Review Board on July 30, 1998, having filed with the Court its decision concluding that BARRY F. DAVI-DOFF of NORWALK, CONNECTICUT, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period of two years for violating RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); RPC 1.4(a) (failure to communicate); RPC 1.16(d) (failure to protect client’s interests on termination of representation); RPC 1.15(b) (failure to prepare written fee agreement); RPC 1.15(d) (failure to maintain trust and business accounts); RPC 5.5(a) (failure to maintain bona fide *419office in New Jersey and unauthorized practice of law in New York); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to complete the Skills and Methods courses offered by Institute for Continuing Legal Education prior to reinstatement and that on reinstatement to practice, respondent should provide proof that he is in compliance with the rules requiring attorneys to maintain business and trust accounts and a bona fide office within this State;
And good cause appearing;
It is ORDERED that BARRY F. DAVIDOFF is suspended from the practice of law for a period of two years, and until further Order of the Court, effective December 1, 1998; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by BARRY F. DAVI-DOFF pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that prior to consideration of any application to reinstatement, respondent shall submit proof that he has successfully completed the Skills and Methods courses offered by the Institute for Continuing Legal Education; and it is further
ORDERED that on reinstatement to practice, respondent shall provide proof that he is in compliance with the rules requiring attorneys to maintain New Jersey business and trust accounts and to maintain a bona fide office within in this State; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*420ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.